Citation Nr: 1756196	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  16-56 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lower back disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for narcolepsy.

3.  Entitlement to an effective date prior to February 23, 2015 for the assignment of a 30 percent rating for migraine headaches.

4.  Entitlement to an increased disability rating for migraine headaches in excess of 30 percent from February 23, 3015.

5.  Entitlement to service connection for a lower back disability.

6.  Entitlement to service connection for narcolepsy. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2009 to September 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted an increased rating for service-connected migraine headaches from noncompensable to 30 percent as of February 23, 2015, and denied reopening of claims for entitlement to service connection for narcolepsy and a lower back disability.

Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claims of entitlement to service connection for a lower back disability and narcolepsy before addressing the claims on their merits.  See 38 U.S.C.A. § 7104 (West 2014); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In the decision below, the Board grants the Veteran's petitions to reopen claims for service connection for narcolepsy and a lower back disability.  The issues of entitlement to service connection for a lower back disability and narcolepsy and an increased rating for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2013, the RO denied service connection for a lower back disability.  The Veteran did not file a timely notice of disagreement; therefore, the decision became final. 

2.  In August 2015, the RO denied reopening the claim for service connection for a lower back disability on the basis that there was no new and material evidence.  The Veteran did not file a timely notice of disagreement; therefore, the decision became final.

3.  Evidence received since the August 2015 rating decision raises a reasonable possibility of substantiating the underlying claim for service connection for a lower back disability and therefore is material evidence. 

4.  In June 2015, the RO denied service connection for narcolepsy.  The Veteran did not file a timely notice of disagreement; therefore, the decision became final.  

5.  In August 2015, the RO denied reopening the claim for service connection for narcolepsy on the basis that there was no new and material evidence.  The Veteran did not file a timely notice of disagreement; therefore, the decision became final.

6.  Evidence received since the August 2015 rating decision raises a reasonable possibility of substantiating the underlying claim for service connection for narcolepsy and therefore is material evidence.

7.  In a May 2013 rating decision, the RO granted service connection for migraines, evaluated as noncompensable, from September 30, 2012.  The Veteran was properly notified and did not appeal the decision. 

8.  On February 23, 2015, the RO received the Veteran's claim for a higher rating for migraines; an increase in disability is not factually ascertainable within one year prior to February 23, 2015.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim of service connection for a lower back disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received to reopen the Veteran's claim of service connection for narcolepsy.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for an effective date prior to February 23, 2015, for the award of a 30 percent rating for migraines have not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

With respect to the Veteran's petitions to reopen claims of entitlement to service connection, the Board is granting such.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

With respect to the Veteran's claim to an earlier effective date, the Board notes that once an underlying claim is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no additional notice regarding this claim is required.

Claims to Reopen

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. §7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Lower back disability

In a May 2013 rating decision, the Veteran was denied service connection for a lower back disability on the basis that the evidence did not show a current disability.  The Veteran did not file a notice of disagreement (NOD). 

In June 2015, the Veteran attempted to reopen his claim of service connection for a lower back disability.  The RO denied the claim in an August 2015 rating decision on the basis that new and material evidence had not been submitted.  The Veteran did not file an NOD.

In October 2015, the Veteran attempted to reopen his claim of service connection for a lower back disability.  

Since the August 2015 rating decision, evidence added to the claims file includes VA and private treatment records. 

A September 2015 VA treatment record reflects the Veteran reported a flare up of back pain, which was noted to be "likely muscular."  See September 2015 emergency treatment record.  The Veteran has testified that he has been diagnosed with spinal stenosis.  See July 2017 hearing transcript.  A February 2016 private treatment record reflects several diagnostic impressions for the Veteran's lower back disability, including sprain of the lumbar ligaments and segmental and somatic dysfunction of the thoracic and lumbar regions.  The Veteran has submitted a private opinion from a clinician who reviewed his treatment records and suggested that the Veteran's current lower back disability was a residual from what he sustained while on active duty.  See July 2017 statement of B. L. Rossi, D.C.  

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final August 2015 rating decision.  

The Veteran states that he currently experiences low back pain and has reported that these symptoms began during service and have continued since service.  The Veteran reports that he has been diagnosed with spinal stenosis, his treatment records reflect a diagnosis of sprain of the lumbar ligaments and segmental and somatic dysfunction of the thoracic and lumbar regions, and a clinician has opined that his current lower back disability is due to the injuries he received in service.  

Thus, new evidence submitted since the RO's August 2015 rating decision, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the RO's August 2015 decision, and reopening the claim of service connection for a low back disability is warranted.  The Veteran's appeal is granted only to this extent.
Narcolepsy

In a June 2015 rating decision, the Veteran was denied service connection for narcolepsy on the basis that the disability was neither occurred in nor was caused by service.  The Veteran did not file a notice of disagreement (NOD). 

In June 2015, the Veteran attempted to reopen his claim for narcolepsy.  The RO denied the claim in an August 2015 rating decision on the basis that new and material evidence had not been submitted.  The Veteran did not file an NOD.

In October 2015, the Veteran attempted to reopen his claim for narcolepsy.

Since the August 2015 rating decision, evidence added to the claims file includes lay statements and medical literature. 

A lay statement provided by the Veteran's spouse reflects that in the beginning of 2012, the Veteran began to complain about not getting a restful sleep and that for the past four years, the Veteran complained of being tired all of the time and falling asleep at any point during the day within a minute or two.  The Veteran's spouse reported that the Veteran sought treatment, including the scheduling of a sleep study, but was told to wait until after service separation and that he could be treated at the VA.  The Veteran underwent a sleep study after separation, from which, he was diagnosed with narcolepsy.  The Veteran's spouse states that had he been given the sleep study as was suggested during service, that he would have been diagnosed with narcolepsy in service.  See September 2015 statement of A.C.  The Veteran has also submitted medical literature concerning symptomology of narcolepsy and contends that the symptoms he experienced in service in April 2011 are reflective of his now diagnosed narcolepsy. 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final August 2015 rating decision.  

The Veteran has submitted evidence that he had symptomology of sleep disturbances while in service and medical literature that supports a nexus between the symptomology that he experienced during service with his currently diagnosed narcolepsy.

Thus, new evidence submitted since the RO's August 2015 rating decision, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the RO's August 2015 decision, and reopening the claim of service connection for narcolepsy is warranted.  The Veteran's appeal is granted only to this extent.

Effective date

The Veteran contends that an effective date prior to February 23, 2015 is warranted for the grant of a 30 percent disability rating for migraine headaches.  Specifically, he states that a compensable rating is warranted from the date of service separation, or September 30, 2012.  

For increased rating claims, an earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date, but otherwise the effective date is the date of receipt of the claim. 38 C.F.R. § 3.400(o)(2) (2016).

The Veteran served on active duty from September 2009 to September 2012.  In September 2012, the Veteran submitted a claim for VA compensation benefits for headaches. 

A May 2013 rating decision granted service connection for migraines and assigned a noncompensable disability rating, effective September 30, 2012.  The Veteran was notified of this decision by a letter dated in May 2012 and he did not appeal it.  Therefore, the decision became final.

Evidence then of record included a February 2013 VA examination which reflected that the Veteran reported having prostrating headaches that occurred less than one every two months.  VA treatment records reflect treatment for headaches, but do not establish a frequency and severity that would warrant a compensable evaluation. 

On February 23, 2015, the RO received the Veteran's claim for an increased rating for migraine headaches.  In October 2015, the RO granted an increased disability rating, evaluated at 30 percent disabling, effective from February 23, 2015, or the date since the claim had "been continuously prosecuted." 

In October 2015, the Veteran filed a timely NOD, contending that the evaluation should be at least 70 percent for migraine headaches and that the effective date should be the date of service separation, or from September 30, 2012.  

The RO explained in an October 2016 statement of the case that it had assigned the increased rating of 30 percent as of the date of claim, February 23, 2015.  There is no evidence on file within one year of the February 23, 2015 claim that establishes that the Veteran met the criteria for a 30 percent rating which is productive of characteristic prostrating attacks which occurred on an average of once a month over the last several months.  Thus, the earliest possible effective date for the increase to 30 percent is the date of claim, which is February 23, 2015.  38 C.F.R. § 3.400(o)(2) (2016).

To the extent that the Veteran wishes to establish a compensable rating for migraines as of his separation from service, it is noted that such would violate the rule against free-standing earlier effective date claims.  In this case, the award of a noncompensable disability rating for migraines assigned in the May 2013 rating decision was not timely appealed, and the Veteran has not alleged clear and unmistakable error (CUE) in the 2013 decision.  See Rudd, 20 Vet. App. 296, 299-300 (2006).  (VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed RO decision.)

In sum, entitlement to an earlier effective date for the assignment of a 30 percent rating for migraines have not been met. 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a lower back disability is granted.

New and material evidence having been received, the application to reopen a claim for service connection for narcolepsy is granted.

Entitlement to an effective date prior to February 23, 2015 for the award of a 30 percent rating for migraines is denied.


REMAND

Migraine headaches

The Veteran contends that a higher rating is warranted for his service-connected migraine headaches.  The Veteran is currently assigned a 30 percent rating for migraine headaches, effective from February 23, 2015, under DC 8100, which provides that a maximum 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Headaches will be rated as 30 percent disabling with characteristic prostrating attacks occurring on an average once a month over last several months.  38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2016).

The Veteran was afforded a VA examination in May 2015.  The examiner noted a diagnosis of migraines from 2010, and that the Veteran reported daily migraines which lasted several hours and were associated with light and sound sensitivity.  The examiner found that the Veteran had characteristic prostrating attacks of migraines approximately once a month over the last several months, but that these attacks were not productive of severe economic inadaptability.  However, the examiner found that the migraines impacted the Veteran's ability to work, noting that the Veteran has to leave work early or go to work late due to migraines about once per week for the last month and that the Veteran was having prostrating headaches about once per week over the past one to two months.  

The record reflects that the Veteran's migraine headaches may have worsened.  In July 2017, the Veteran testified that his migraines began in 2010 with one migraine per week, but that they were daily now, with prostrating attacks at least two to three times per week, and sometimes lasting for days at a time.  Due to the migraines, he had to take a demotion at work in 2015 and the migraines were causing a financial hardship.  

Therefore, the Board remands the claim, so that a new VA examination can be obtained to assess the current severity of the Veteran's service-connected migraine headaches.

Prior to obtaining a new VA examination or opinion, any outstanding VA treatment records or records identified by the Veteran should be obtained.  The most recent VA treatment records on file are dated in September 2016.

Lower Back Disability

The Veteran contends that service connection is warranted for a lower back disability.  He states that he injured his lower back in service and that the back pain has continued ever since service. 

During the Veteran's April 2009 entrance examination, the Veteran denied recurrent back pain.  The Veteran's service treatment records reflect that in April 2011, he reported back pain and in June 2011 he was prescribed physical therapy.  His service treatment records up through service separation document chronic lower back pain and a July 2012 separation examination reflects that the Veteran reported lower back pain for the past year, for which the examiner referred the Veteran to the VA for follow-up. 

A May 2011 VA examination report reflects that the Veteran reported lower back pain with sitting, running, or leaning forward.  Imaging studies of the lumbosacral spine revealed a transitional vertebra at S1 with pseudoarticulations forming bilaterally but an otherwise unremarkable lumbar spine, with normal height and alignment of the vertebral bodies, well-maintained disc spaces, intact transverse processes, pedicles, and posterior spinous processes, and no evidence of spondylolysis or spondylolisthesis.  The examiner found no objective evidence of a chronic lumbar spine disorder and/or disability and noted that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis. 

Post-service treatment records reflect continuing treatment for lower back pain.  A September 2015 VA treatment record reflects the Veteran reported with a flare up of back pain, which was noted to be "likely muscular."  See September 2015 emergency treatment record.  The Veteran has testified that he has been diagnosed with spinal stenosis.  See July 2017 hearing transcript.  A February 2016 private treatment record reflects several diagnostic impressions for the Veteran's lower back disability, including sprain of the lumbar ligaments and segmental and somatic dysfunction of the thoracic and lumbar regions.  

The Veteran has submitted a private opinion from a clinician who reviewed his treatment records and suggested that the Veteran's current lower back disability was due to residuals from what he sustained while on active duty.  See July 2017 statement of B. L. Rossi, D.C.  

The Board finds that this opinion is inadequate for establishing service connection.  Although the clinician stated that his injuries were residuals from what the Veteran sustained while on active duty, the clinician did not opine as to the underlying reason or give a basis for the opinion.  The Board finds that merely stating that the Veteran's current lower back disability is a residual from what the Veteran sustained in service is speculative and insufficient to establish a nexus for service connection.  

The Board finds that the record does not contain sufficient medical evidence to make a decision on the Veteran's claim for service connection for a lower back disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Therefore, the Board remands the case, in order that a new VA examination or opinion can be obtained, in order to determine whether the Veteran's current lower back disability was incurred in or caused by active service.

Prior to obtaining a new VA examination or opinion, any outstanding VA treatment records or records identified by the Veteran should be obtained.  The most recent VA treatment records on file are dated in September 2016.

Narcolepsy

The Veteran contends that service connection is warranted for his currently diagnosed narcolepsy.  The Veteran contends that he began to have trouble sleeping while in service and that it has continued ever since.  

The Veteran's service treatment records reflect that the Veteran reported sleep disturbances while in service.  See January and March 2011 service treatment records.  The Veteran reported getting inadequate sleep approximately three nights per month, and problems with unrestful sleep, daytime sleepiness such as dozing off and difficulty staying awake.  See May 2012 service treatment records.  An August 2012 neurology consult reflects that the Veteran complained of a sleep disorder, to include witnessed gasping during sleep, nocturnal choking, snoring, unrefreshing sleep, and impaired concentration.  The neurologist recommended the Veteran get a referral for a sleep study.  However, when the Veteran followed up with his primary care provider, he was informed that he did not qualify for further testing at that time and to address the problem with the VA after separation.  See August 2012 service treatment records. 

Post-service treatment records reflect that the Veteran underwent a sleep study, the findings of which were more consistent with narcolepsy, rather than sleep apnea.  See September 2014 VA treatment records. 

The Board notes that the Veteran filed a claim for service connection for sleep apnea in September 2014.  The Veteran was afforded a VA examination in November 2014 in connection for the claim for sleep apnea.  The examination report reflects that the examiner concluded that the Veteran did not have sleep apnea based on the results of the September 2014 sleep study.  However, the examiner did not render an opinion as to the nature and etiology of the Veteran's claimed sleep problems.  

The Veteran is currently diagnosed with narcolepsy and reports continuing to experience daytime sleepiness.  See July 2015 VA pulmonary sleep note. 

The Veteran has not been afforded a VA examination to address the nature and etiology of his diagnosed narcolepsy.  The Board finds that the record does not contain sufficient medical evidence to make a decision on the Veteran's claim of service connection for narcolepsy.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Therefore, the Board remands the case, in order that a VA examination or opinion can be obtained, in order to determine whether the Veteran's currently diagnosed narcolepsy was incurred in or caused by active service.

Prior to obtaining a new VA examination or opinion, any outstanding VA treatment records or records identified by the Veteran should be obtained.  The most recent VA treatment records on file are dated in September 2016.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records dated since September 2016 and any private records identified by the Veteran.

2.  Then, schedule the Veteran for a VA examination to assess the current severity of his service-connected migraine headaches.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The appropriate Disability Benefit Questionnaire (DBQ) should be completed and all indicated studies and tests performed.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

The examiner should identify the nature and severity of all symptoms and manifestations of the Veteran's migraines.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's current lower back disability.  

The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The appropriate Disability Benefit Questionnaire (DBQ) should be completed and all indicated studies and tests performed.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

The examiner must provide an opinion as to:

(a)  Whether the Veteran has a currently diagnosed lower back disability, to include spinal stenosis or sprain of the lumbar ligaments and segmental and somatic dysfunction of the thoracic and lumbar regions.

(b)  If the examiner finds that the Veteran has a currently diagnosed lower back disability, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's lower back disability was incurred in or caused by active service.  

In formulating the opinion, the examiner should consider the etiological opinion of record from February 2016.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's currently diagnosed narcolepsy.

The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  The appropriate Disability Benefit Questionnaire (DBQ) should be completed and all indicated studies and tests performed.

The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's narcolepsy was incurred in or caused by active service.  

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


